OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, and judgment absolute dismissing the complaint granted upon plaintiff’s stipulation. Plaintiff has failed to demonstrate that the Appellate Division’s reversal involved an error of law and, therefore, this Court is bound to affirm and render judgment absolute (see CPLR 5615).
Concur: Chief Judge DiFiore and Judges Rivera, Stein, Fa-hey, Garcia and Wilson. Taking no part: Judge Feinman.